IN RE: LAND USE APPEAL FOR LOT #2, GUERRIERE PLAN OF LOTS, WHARTON TOWNSHIP, OWNED BY ROBERT E. GUERRIERE AND PATRICIA GUERRIERE.
PETITION OF: LOUIS E. SCHEGGIA, HOMER DWAYNE BAKER, ROSE ANN BAKER, JAMES M. BOBICK, CHRISTINE K. BOBICK, ROBERT G. CLARKE, SHAREN I. CLARKE, THOMAS J. KURITZ, LORA E. KURITZ, JAMES M. NATURAL, ALISON WHITECOMB, BRYON K. MINERD, CAROL MINER, AND EUGENE MOREAU.
No. 642 WAL 2006.
Supreme Court of Pennsylvania, Western District.
May 2, 2007.

ORDER
PER CURIAM
AND NOW, this 2nd day of May 2007, the Petition for Allowance of Appeal is DENIED.